DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claim Status
Claims 1, 3, and 5-30 are pending.
Claims 1, 3, 15, and 20-21 are currently amended.
Claims 2 and 4 were cancelled.
Claims 1, 3, and 5-30 have been examined.

Priority
This application is a 371 of PCT/EP2015/079172 filed on 12/09/2015, which claims PCTEP2015062742 filed on 06/08/2015.


Withdrawn Rejection
All rejections of record are withdrawn because more relevant references are used for new grounds of rejection in the following.

Claim Objections
Claim 13 is objected to because of the following informalities:  The current claim 13 ends with a comma, but a claim should end with a period “.”.  Appropriate correction is required.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating acute graft-versus-host disease (GVHD) following an allogeneic transplant, does not reasonably provide enablement for preventing acute graft-versus-host disease (GVHD) following an allogeneic transplant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; (8) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  All of the factors have been considered with regard to the claim, with the most relevant factors discussed below:
(1)	Breadth of the claims beyond the support by the disclosed enabled examples in the specification and figures 1-5. 
(2)	Nature of the invention is systemic administration of the 
tick protein Coversin (also referred to as EV576 and OmCI in the art), not responded to eculizumab treatment, to a GVHD patient led to stabilisation of vital signs and reduced rectal bleeding in the GVHD patient (SPEC p4, line 1-5; p17, line 15-29).
(3)	State of the prior art teaches administration of eculizumab, a C5 monoclonal antibody, to treat GVHD. See Nishimura et al. (Blood. 2007: 110 (11): 3246.).
(4)	The level of one of ordinary skill to perform allogeneic hematopoietic cell transplantation or to prevent the complicated Acute graft-versus-host disease (GVHD) is high.
(5)	The level of predictability in the art is low because Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. 
(6)	The amount of direction provided by the inventor is limited to treat GVHD but not to prevent GVHD.

(8)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure is unknown because GVHD is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. Activation of C5 complement is not the only mechanism causing GVHD.
Since claims 1, 3, and 5-30 fails to satisfy the Wands factors analyses, the claims are rejected for failing to satisfy the full scope of enablement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 5-12, 14-15, 17-19, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (J Clin Invest. 2012;122(6):2234-2238.) in view of Nunn et al. .
Claim 1 is drawn to a method of treating or preventing acute graft-versus-host disease (GVHD) following an allogeneic transplant as follows.

    PNG
    media_image1.png
    588
    1050
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    261
    756
    media_image2.png
    Greyscale
Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. Kwan et al. suggest activation of C3 and C5 signal pathways involved in pathogenesis of GVHD as T cells deficient in C3a receptor (C3aR) and/or C5a receptor (C5aR) responded weakly in allogeneic hosts and exhibited limited ability to induce GVHD. Kwan et al. further suggest the use of complement inhibition as a therapeutic strategy for GVHD in humans (Abstract). Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237) and figure 3 above (e.g., Fig 3D). Kwan et al. teach a C5aR antagonist peptide is systemically administered by infusion (p2235, col 
Kwan et al. do not teach a C5aR antagonist peptide as SEQ ID NO: 2.
Similarly, Nunn et al. teach a preferred complement inhibitor polypeptide inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways (reading on C5aR antagonist) to treat a human disease [0069, 0105]. Nunn et al. teach the inhibitor 
    PNG
    media_image3.png
    232
    584
    media_image3.png
    Greyscale
polypeptide is SEQ ID NO: 2 or SEQ ID NO: 3 (aa 19-168 of SEQ ID NO: 2) [0044, claim 3]. Nunn’s SEQ ID NO: 2 has 100% homology to the instant SEQ ID NO: 2 shown as follows. Nunn et al. further teach the inhibitor polypeptide is SEQ ID NO: 2 can be administered via various routes including infusion (systemical administration). Because both references teach systemical administration of a C5aR antagonist polypeptide to treat a disease of a subject in need, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to treat human Acute graft-versus-host disease (GVHD) following an allogeneic transplant via systemically administering Nunn’s C5aR antagonist polypeptide of SEQ ID NO: 2 and/or 3, reading on the limitations of claims 1, 3 and 21-29. 
With respect to claims 5-8 and 30, neither Kwan et al. nor Nunn et al. teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant having a test of complement C5 polymorphism. 
With respect to claims 9-11, neither Kwan et al. nor Nunn et al. teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant receiving a monoclonal 
With respect to claim 12, neither Kwan et al. nor Nunn et al. teaches or suggests a patient selected for treatment with the agent of the invention on the basis of decreased effectiveness in the subject of a different agent.
With respect to claim 14, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues (Abstract), reading on the subject has tissue damage arising from the GVHD.
With respect to claim 15, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (Abstract). Furthermore, Kwan et al. do not teach the treated subject receiving GVHD prophylaxis.
With respect to claim 17, one of ordinary skill in the art before the effective filing date would have been found it obvious to treat a GVHD subject until the subject is no longer considered to be suffering from acute GVHD or the subject no longer requires treatment.

    PNG
    media_image4.png
    223
    497
    media_image4.png
    Greyscale
With respect to claims 18-19, Kwan et al. show intestinal tissue damage of large bowel resulting from GVHD as follows (p2237, Fig 3B).

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer Nunn’s polypeptide of SEQ ID No: 2 as an alternative to Kwan’s C5aR antagonist peptide to treat GVHD because (a) Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237; Fig 3D) and (b) Nunn et al. teach the instant polypeptide of .

2.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. in view of Nunn et al. as applied to claims 1, 3, 5-12, 14-15, 17-19, and 20-30 and further in view of Saliba et al. (Blood. 2007;109:2751-2758.).
Claim 13 is drawn to the subject has a GVHD symptom at stage 1 to 4 or a clinical grading of I-IV.

    PNG
    media_image5.png
    568
    577
    media_image5.png
    Greyscale
Kwan et al. in view of Nunn et al. teach a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, and 5-30 above.
Kwan et al. in view of Nunn et al. do not teach GVHD symptom at stage 1 to 4 or a clinical grading of I-IV.
Similarly, Saliba et al. teach acute graft-versus-host disease (GVHD) is a major limiting factor in allogeneic hematopoietic stem cell transplantation (Abstract, col 1). Saliba et al. show  symptoms comprising stage 1 to 4 and a clinical grading of I-IV shown above (p2753, Table 2), reading on claim 13. 
With respect to claim 16, Saliba et al. show patients comprising hyperacute GVHD (p2753, Table 2).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Kwan et al. in view of Nunn et al.) with Saliba’s GVHD symptoms because (a) Kwan et al. in view of Nunn et al. teach a method of treating GVHD following an allogeneic transplant in a patient and (b) Saliba et al. teach GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV (p2753, Table 2). The combination would have reasonable expectation of success because the references teach GVHD patients.

3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (J Clin Invest. 2012;122(6):2234-2238.) in view of Gulbahce et al. (Am J Clin Pathol 2003;119:568-573) and Nunn et al. (US 2012/0115773 A1).
Claim 20 is drawn to a method of treating GVHD as follows
[AltContent: textbox ([img-media_image6.png]
[img-media_image7.png])]






systemically administered by infusion (p2235, col 2, last para).

    PNG
    media_image2.png
    261
    756
    media_image2.png
    Greyscale





    PNG
    media_image8.png
    421
    1008
    media_image8.png
    Greyscale
Similarly, Gulbahce et al. teach Graft-vs-host disease (GVHD), a common complication of allogeneic bone marrow transplantation, also may be seen after solid organ transplantation and in immunocompromised people (p568, col 2, para 1). Gulbahce et al. show patients suffering from acute GVHD after solid organ transplant as follows (Abstract; p569, Table 1). Because Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical 
Kwan et al. in view of Gulbahce et al. do not specify a C5aR antagonist peptide sequence as the instant SEQ ID NO: 2. 

    PNG
    media_image3.png
    232
    584
    media_image3.png
    Greyscale
Nunn et al. teach a preferred complement inhibitor polypeptide inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways (reading on C5aR antagonist) to treat a human disease [0069, 0105]. Nunn et al. teach the inhibitor polypeptide is SEQ ID NO: 2 or SEQ ID NO: 3 (aa 19-168 of SEQ ID NO: 2) [0044, claim 3]. Nunn’s SEQ ID NO: 2 has 100% homology to the instant SEQ ID NO: 2 shown as follows. Nunn et al. further teach the inhibitor polypeptide is SEQ ID NO: 2 can be administered via various routes including infusion (systemical administration). Because Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to treat human Acute graft-versus-host disease (GVHD) following solid organ transplantation via systemically administering Nunn’s C5aR antagonist polypeptide of SEQ ID NO: 2 and/or 3, reading on claim 20.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Kwan’s method of treating GVHD with Gulbahce’s teaching 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Kwan et al. in view of Gulbahce et al.) with Nunn’s C5aR antagonist because (a) Kwan et al. in view of Gulbahce et al. suggest systemically administering a C5aR antagonist polypeptide to treat acute GVHD and (b) Nunn et al. teach the instant polypeptide of SEQ ID NO: 2 as a preferred complement inhibitor for effectively inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways (reading on C5aR antagonist) to treat a human disease [0069, 0105]. The combination would have reasonable expectation of success because both references teach systemically administering a C5aR antagonist to treat a disease. MPEP 2143(I) states “Examples of rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results”. In the present case, a simple substitution of Kwan’s C5aR antagonist peptide with Nunn’s C5aR antagonist peptide to inhibit complement C5-mediated GVHD is obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
1.	Claims 1, 3, 5-12, 14-15, 17-19 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,192,648 B2 (the ‘648 patent) in view of Kwan et al. (J Clin Invest. 2012;122(6):2234-2238.). 
Claim 1 of the ‘648 patent disclosed a C5aR antagonist polypeptide of SEQ ID No: 2 with 100% homology to the instant SEQ ID NO: 2.
Claim 1 of the ‘648 patent does not teach systemically administering the C5aR antagonist polypeptide to treat acute graft-versus-host disease (GVHD) following an allogeneic transplant.
Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. Kwan et al. suggest the use of complement inhibition as a therapeutic strategy for GVHD in humans (Abstract). Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237) and figure 3 as follows (e.g., Fig 3D). Kwan et al. further teach a C5aR antagonist peptide is systemically administered by infusion (p2235, col 2, last para). Because Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237; Fig 3D), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer the C5aR antagonist peptide of SEQ ID NO: 2 disclosed in the ‘648 patent to treat acute graft-versus-host disease (GVHD) following an allogeneic transplant. Thus, claim 1 of the ‘648 patent 
Claim 1 of the ‘648 patent disclosed a C5aR antagonist peptide of SEQ ID NO: 2 with 100% homology to the instant SEQ ID NO: 2, satisfying the instant claims 22-29.
With respect to claims 5-8 and 30, neither Kwan et al. nor claim 1 of the ‘648 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant having a test of complement C5 polymorphism. 
With respect to claims 9-11, neither Kwan et al. nor claim 1 of the ‘648 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant receiving a monoclonal antibody treatment. 
With respect to claim 12, neither Kwan et al. nor claim 1 of the ‘648 patent teaches or suggests a patient selected for treatment with the agent of the invention on the basis of decreased effectiveness in the subject of a different agent.
With respect to claim 14, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues, reading on the subject has tissue damage arising from the GVHD.
With respect to claim 15, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (Abstract). Furthermore, Kwan et al. do not teach the treated subject receiving GVHD prophylaxis.
With respect to claim 17, one of ordinary skill in the art before the effective filing date would have been found it obvious to treat a GVHD subject until the subject is no longer considered to be suffering from acute GVHD or the subject no longer requires treatment.
With respect to claims 18-19, Kwan et al. show intestinal tissue damage of large bowel 
    PNG
    media_image4.png
    223
    497
    media_image4.png
    Greyscale
resulting from GVHD as follows (p2237, Fig 3B).


2.	Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9192648 B2 (the ‘648 patent) in view of Kwan et al. as applied to claims 1, 3, 5-12, 14-15, 17-19, 21-30, and further in view of Saliba et al. (Blood. 2007;109:2751-2758.).  
Claim 1 of the ‘648 patent in view of Kwan et al. teach a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, 5-12, 13-14, 17-19, and 21-30 above.
Claim 1 of the ‘648 patent in view of Kwan et al. do not teach GVHD symptom at stage 1 to 4 or a clinical grading of I-IV. 

    PNG
    media_image5.png
    568
    577
    media_image5.png
    Greyscale
Similarly, Saliba et al. teach acute graft-versus-host disease (GVHD) is a major limiting factor in allogeneic hematopoietic stem cell transplantation (Abstract, col 1). Saliba et al. show GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV shown as follows (p2753, Table 2). Because both Kwan et al. and Saliba et al. teach Acute graft-versus-host disease (GVHD) is related to allogeneic hematopoietic cell transplantation, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to classify a GVHD patient by a symptom at stage 1 to 4 or a clinical grading of I-IV, reading on claim 13.
hyperacute GVHD (p2753, Table 2).


    PNG
    media_image9.png
    553
    530
    media_image9.png
    Greyscale
3.	Claims 1, 3, 9-11, 14-15, 17-19, and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 11,052,906 B2 (the ‘906 patent) in view of Kwan et al. (J Clin Invest. 2012;122(6):2234-2238.). 
Claim 1 disclosed a method of treating a complement-mediated disease as follows. The disclosed protein of SEQ ID NO: 2 has 100% homology to the instant SEQ ID No: 2.
Claim 7 of the ‘906 patent disclosed the treated subject is human.
Claim 15 of the ‘906 patent disclosed the treated complement-mediated disease as graft versus host disease (GVHD). 
Claim 1, 7, or 15 of the ‘906 patent does not teach systemically administering to a human subject having acute graft-versus-host disease (GVHD) following an allogeneic transplant. 
Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. Kwan et al. suggest the use of complement inhibition as a therapeutic strategy for GVHD in humans (Abstract). Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237) and figure 3 as follows (e.g., Fig 3D). Kwan et al. further teach a C5aR antagonist systemically administered by infusion (p2235, col 2, last para). Because Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237; Fig 3D), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer the C5aR antagonist peptide of SEQ ID NO: 2 disclosed in the ‘906 patent to treat acute graft-versus-host disease (GVHD) following an allogeneic transplant. Thus, claim 1 of the ‘648 patent in view of Kwan et al. is obvious to the instant claims 1, 3, and 21.
Claim 1 of the ‘648 patent disclosed a C5aR antagonist peptide of SEQ ID NO: 2 with 100% homology to the instant SEQ ID NO: 2, satisfying the instant claims 22-29.
With respect to claims 9-11, neither Kwan et al. nor claim 1 of the ‘906 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant receiving a monoclonal antibody treatment. 
With respect to claim 14, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues, reading on the subject has tissue damage arising from the GVHD.
With respect to claim 15, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (Abstract). Furthermore, Kwan et al. do not teach the treated subject receiving GVHD prophylaxis.
With respect to claim 17, one of ordinary skill in the art before the effective filing date would have been found it obvious to treat a GVHD subject until the subject is no longer considered to be suffering from acute GVHD or the subject no longer requires treatment.
With respect to claims 18-19, Kwan et al. show intestinal tissue damage of large bowel 
    PNG
    media_image4.png
    223
    497
    media_image4.png
    Greyscale
resulting from GVHD as follows (p2237, Fig 3B).


4.	Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 11,052,906 B2 (the ‘906 patent) in view of Kwan et al. as applied to claims 1, 3, 9-11, 14-15, 17-19, and 21-29 and further in view of Saliba et al. (Blood. 2007;109:2751-2758.).  
Claims 1, 7, and 15 of the ‘906 patent in view of Kwan et al. disclosed a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, 5-12, 13-14, 17-19, and 21-30 above.
Claims 1, 7, and 15 of the ‘906 patent in view of Kwan et al. do not teach GVHD symptom at stage 1 to 4 or a clinical grading of I-IV.

    PNG
    media_image5.png
    568
    577
    media_image5.png
    Greyscale
Similarly, Saliba et al. teach acute graft-versus-host disease (GVHD) is a major limiting factor in allogeneic hematopoietic stem cell transplantation (Abstract, col 1). Saliba et al. show GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV shown as follows (p2753, Table 2). Because both Kwan et al. and Saliba et al. teach Acute graft-versus-host disease (GVHD) is related to allogeneic hematopoietic cell transplantation, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to classify a GVHD patient by a symptom at stage 1 to 4 or a clinical grading of I-IV, reading on claim 13.
.

5.	Claims 1, 3, 5-12, 14-15, 17-19 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of U.S. Patent No. 8,993,264 B2 (the ‘264 patent) in view of Nunn et al. (US 2012/0115773 A1) and Kwan et al. (J Clin Invest. 2012;122(6):2234-2238.). 
Claim 1 of the ‘264 patent disclosed a protein sequence of SEQ ID No: 2 with 100% homology to this instant SEQ ID NO: 2. Nunn et al. is recited to show the protein of SEQ ID No: 2 is a complement inhibitor polypeptide inhibiting cleavage of C5 by the C5 convertase both the classical and alternative pathways (reading on C5aR antagonist).
Claim 1 of the ‘264 patent in view of Nunn et al. do not teach a method of administering the C5aR antagonist protein of SEQ ID NO: 2 to treat acute graft-versus-host disease (GVHD) following an allogeneic transplant.
Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues. Kwan et al. suggest activation of C3 and C5 signal pathways involved in pathogenesis of GVHD as T cells deficient in C3a receptor (C3aR) and/or C5a receptor (C5aR) responded weakly in allogeneic hosts and exhibited limited ability to induce GVHD. Kwan et al. further suggest the use of complement inhibition as a therapeutic strategy for GVHD in humans (Abstract). Kwan et al. teach administration of a C5aR antagonist peptide posttransplant to improve the clinical manifestations of GVHD (p2235, col 2, last two para; p2237). Kwan et al. further teach a C5aR antagonist peptide is systemically administered by infusion (p2235, col 2,  following an allogeneic transplant. Thus, claim 1 of the ‘264 patent in view of Nunn et al. and Kwan et al. is obvious to the instant claims 1, 3, and 21.
Claim 1 of the ‘264 patent disclosed a C5aR antagonist peptide of SEQ ID NO: 2 with 100% homology to the instant SEQ ID NO: 2, satisfying the instant claims 22-29.
With respect to claims 5-8 and 30, neither Kwan et al. nor claim 1 of the ‘264 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant having a test of complement C5 polymorphism. 
With respect to claims 9-11, neither Kwan et al. nor claim 1 of the ‘264 patent teaches a patient with acute graft-versus-host disease (GVHD) after allogeneic transplant receiving a monoclonal antibody treatment. 
With respect to claim 12, neither Kwan et al. nor claim 1 of the ‘264 patent teaches or suggests a patient selected for treatment with the agent of the invention on the basis of decreased effectiveness in the subject of a different agent.
With respect to claim 14, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (allo-HCT) that results from donor allogeneic T cell attack on host tissues, reading on the subject has tissue damage arising from the GVHD.
With respect to claim 15, Kwan et al. teach Acute graft-versus-host disease (GVHD) is a serious complication of allogeneic hematopoietic cell transplantation (Abstract). Furthermore,  prophylaxis.
With respect to claim 17, one of ordinary skill in the art before the effective filing date would have been found it obvious to treat a GVHD subject until the subject is no longer considered to be suffering from acute GVHD or the subject no longer requires treatment.

    PNG
    media_image4.png
    223
    497
    media_image4.png
    Greyscale
With respect to claims 18-19, Kwan et al. show intestinal tissue damage of large bowel resulting from GVHD as follows (p2237, Fig 3B).



6.	Claims 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,993,264 B2 (the ‘264 patent) in view of Nunn et al. and Kwan et al. as applied to claims 1, 3, 5-12, 14-15, 17-19, 21-30, and further in view of Saliba et al. (Blood. 2007;109:2751-2758.).  
Claim 1 of the ‘264 patent in view of Nunn et al. and Kwan et al. teach a method of treating acute graft-versus-host disease (GVHD) following an allogeneic transplant as applied to claims 1, 3, 5-12, 13-14, 17-19, and 21-30 above.

    PNG
    media_image5.png
    568
    577
    media_image5.png
    Greyscale
Claim 1 of the ‘264 patent in view of Nunn et al. and Kwan et al. do not teach GVHD symptom at stage 1 to 4 or a clinical grading of I-IV.
Similarly, Saliba et al. teach acute graft-versus-host disease (GVHD) is a major limiting factor in allogeneic hematopoietic stem cell transplantation (Abstract, col 1). Saliba et al. show GVHD symptoms comprising stage 1 to 4 and a clinical grading of I-IV shown as follows (p2753, Table 2). Because both  patient by a symptom at stage 1 to 4 or a clinical grading of I-IV, reading on claim 13.
With respect to claim 16, Saliba et al. show patients comprising hyperacute GVHD (p2753, Table 2).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
10-March-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615